AMKOR TECHNOLOGY, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Amkor Technology, Inc.
Amended and Restated 2007 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Award Agreement (the “Award Agreement”).
Participant Name:    


Address:         
You have been granted an Option to purchase Common Stock of Amkor Technology,
Inc. (the “Company”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:
Grant Number    
Date of Grant    
Vesting Commencement Date    See Vesting Schedule Below
Exercise Price per Share    
Total Number of Shares Granted    
Type of Option:    ___ Incentive Stock Option
X Nonstatutory Stock Option
Term/Expiration Date:    


1.Grant of Option. The Company hereby grants to the individual named in this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in this Award Agreement, at the exercise price
per Share set forth in this Award Agreement (the “Exercise Price”), subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Award Agreement,
the terms and conditions of the Plan shall prevail.
If designated in the Award Agreement as an Incentive Stock Option ("ISO"), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

1

--------------------------------------------------------------------------------


2.Vesting Schedule. Except as provided in Section 4 and subject to any
acceleration provisions contained in the Plan or set forth below, this Option
will become vested and exercisable in accordance with the following schedule.
Shares scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting is scheduled
to occur:
The Option will become vested and exercisable with respect to one-third (1/3) of
the Shares subject to the Option on each of the first three anniversaries of the
Date of Grant, such that 100% of the Option will be vested and exercisable on
the third anniversary of the Date of Grant.
3.Termination Period. In the event that Participant ceases to be a Service
Provider, the portion of the Option that is not vested as of such date shall be
immediately forfeited with no consideration due Participant and the portion of
the Option that is vested and exercisable as of the date of such cessation shall
remain exercisable (except as otherwise provided below): (x) if Participant
ceases to be a Service Provider due to Participant’s resignation for any reason
(other than Retirement (as defined in the Plan)) or due to his termination by
the Company for any reason, for three (3) months after Participant ceases to be
a Service Provider; (y) if Participant ceases to be a Service Provider due to
his death or Disability, for twenty-four (24) months after Participant ceases to
be a Service Provider; and (z) if Participant ceases to be a Service Provider
due to Retirement, for twenty-four (24) months following Participant’s
Retirement. If the exercise of the Option following the termination of
Participant’s status as a Service Provider (other than upon Participant’s death
or Disability) would result in liability under Section 16(b), then the vested
portion of the Option will terminate on the earlier of (A) the Term/Expiration
Date or (B) the tenth (10th) day after the last date on which such exercise
would result in such liability under Section 16(b). If the exercise of the
Option following the termination of Participant’s status as a Service Provider
(other than upon Participant’s death or Disability) would be prohibited at any
time solely because the issuance of Shares would violate the registration
requirements under the Securities Act, then the vested portion of the Option
will terminate on the earlier of (A) the Term/Expiration Date or (B)  three (3)
months after the last day on which the exercise of the Option would be in
violation of such registration requirements. Notwithstanding anything contained
herein to the contrary, in no event shall this Option be exercised later than
the Term/Expiration Date as provided above. In addition, the Option may be
subject to earlier termination as provided in Section 16(c) of the Plan.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
5.Exercise of Option. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Award Agreement and the applicable
provisions of the Plan and this Award Agreement. This Option is exercisable by
completing the transaction through the Company's captive broker assisted
transactions via voice response system or the Internet secured transaction
system.
The Option shall be deemed to be exercised upon receipt by the Company of a
fully executed exercise notice or other form as may be required by the Company
(the “Exercise Notice”).

2

--------------------------------------------------------------------------------


The Exercise Notice shall be accompanied by payment of the aggregate Exercise
Price as to the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), together with any applicable tax
withholding. No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws.
6.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Participant:
(a)    Cash;
(b)    Check;
(c)    Consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(d)    Surrender of other Shares which have a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price of the Exercised Shares, provided
that accepting such Shares, in the sole discretion of the Administrator, will
not result in any adverse accounting consequences to the Company; or
(e)    If Participant is subject to the requirements of Section 16, withholding
by the Company of a number of Shares from those that would otherwise be received
on exercise having an aggregate Fair Market Value (determined on the date of
exercise) equal to the aggregate Exercise Price of the Exercised Shares.
In all events, the aggregate Exercise Price must be paid to the Company within
three days after the date of exercise.
7.Tax Obligations.
(a)    Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such exercise. To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise. If Participant is subject to Section
16, Participant may satisfy his or her tax withholding obligations by directing
the Company to withhold a number of Shares from those that he or she would
otherwise receive upon exercise of the Option having a Fair Market Value
(determined as of the date on which the withholding obligation arises) equal to
the minimum withholding taxes due.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Date of Grant or (ii) the

3

--------------------------------------------------------------------------------


date one (1) year after the date of exercise, Participant will immediately
notify the Company in writing of such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant as a result of such disposition.
(c)    Code Section 409A. The Option is intended to comply with, or be exempt
from, Code Section 409A and all regulations, guidance, compliance programs and
other interpretative authority thereunder, and shall be interpreted in a manner
consistent therewith. Notwithstanding anything contained herein to the contrary,
in the event the Option is subject to Code Section 409A, the Company may, in its
sole discretion and without Participant’s prior consent, amend the Plan and/or
the Award Agreement, adopt policies and procedures, or take any other actions as
deemed appropriate by the Company to (i) exempt the Option from the application
of Code Section 409A, (ii) preserve the intended tax treatment of the Option or
(iii) comply with the requirements of Code Section 409A. Notwithstanding
anything contained herein to the contrary, in no event shall the Company or any
Subsidiary have any liability or obligation to Participant or any other person
in the event that the Plan or the Option is not exempt from, or compliant with,
Code Section 409A.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to such Shares,
including voting and receipt of dividends and distributions on such Shares.
9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Stock Plan
Administrator at Amkor Technology, Inc., 1900 South Price Road, Chandler,
Arizona, 85286, or at such other address as the Company may hereafter designate
in writing.
11.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

4

--------------------------------------------------------------------------------


12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto (provided that neither the Option nor this Award
Agreement may be assigned by Participant).
13.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions not acceptable to the Company. Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
14.Administrator Authority. The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Award Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
15.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option or the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
17.Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.
18.Modifications to the Award Agreement. The Plan and this Award Agreement
constitute the entire understanding of the parties on the subjects covered
herein. Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Except as otherwise provided herein or in the
Plan, modifications to this Award Agreement can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.
19.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understands the Plan. Participant understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time.

5

--------------------------------------------------------------------------------


20.Governing Law. This Award Agreement will be governed by the laws of the State
of Delaware without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Arizona, and agree that such litigation will be conducted solely in the
courts of Maricopa County, Arizona, or the federal courts for the United States
for the District of Arizona.
21.Agreement. Participant’s receipt of the Option and this Award Agreement
constitutes Participant’s agreement to be bound by the terms and conditions of
this Award Agreement and the Plan. Participant’s signature is not required in
order to make this Award Agreement effective.


Optionee:                        Amkor Technology, Inc.:
    
_____________________________________    By: /s/ Gil C. Tily        
Gil C. Tily
Signature/Date:     Title:    Exec. VP, Chief Administrative Officer
& General Counsel
            
Date: ________________________________

6